The question presented by this appeal is one of fact. The appellants' contention is that they purchased from Monroe G. Godfrey, during his life, a tract of land consisting of 125 acres, more or less, for which they agreed to pay $1,100; that they paid $500 of this sum in cash to Godfrey at the time they received the deed, and have since paid the balance with the interest thereon to Godfrey's administrator, Roberts.
On the other hand, the defendants contend that the purchase price for the land was $1,600; that $500 of this was paid in cash, and the balance evidenced by two promissory notes executed by the complainants to Godfrey for $550 each, payable in one and two years, and secured by the mortgage on the land executed by the complainants, which the bill seeks to cancel as a cloud on their title.
Evidence was taken pro and con, and much of it was subject to legal objections, but sufficient legal evidence was adduced to sustain the conclusion of the trial court that the indebtedness secured by the mortgage had not been paid in full, and, after careful consideration of the case as presented on the record, we are of opinion that the conclusion and judgment of the trial court was correct, and should be affirmed. It is so ordered by the court.
Affirmed.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur.